Order, Supreme Court, New York County, entered October 8, 1975, which granted reargument, and, on reargument, adhered to the order of the same court entered August 15, 1975, unanimously modified, on the law, to the extent of remanding the matter to the same court for a hearing as hereinafter set forth, and otherwise affirmed, without costs and without disbursements. Separate appeal from the order of August 15, 1975 unanimously dismissed, without costs and without disbursements, as academic, it having been superseded by the order of October 8, 1975. An application was made *747for a direction to defendant-respondent husband to pay arrears in child support (Domestic Relations Law, § 244). There are sharp issues of fact as to the nature and amount of arrears, deriving mostly from an alleged special arrangement between the parties for the method of payment of certain expenses. Instead of outright denial of the motion, it was the duty of Special Term in the circumstances to hold a hearing to ascertain the facts and act accordingly. (See Salvati v Salvati, 37 AD2d 858.) The matter is remanded for that purpose. Concur—Murphy, J. P., Lupiano, Capozzoli, Lane and Markewich, JJ.